     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO



SUNNY ARIS, and
ANIMAL VILLAGE NEW MEXICO,
             Plaintiff,

      vs.                                              No. 17-01247-JTM-SMV

LT. MARY LOU WARD,
      et al.,
              Defendants.



                            MEMORANDUM AND ORDER


      Plaintiffs Sunny Aris and her rescue agency Animal Village New Mexico allege

the Dona Ana County Sheriff’s office and Animal Control Department published false

information about her animal rescue efforts, violating her First Amendment rights. By

prior Order, the court dismissed plaintiffs’ 42 U.S.C. § 1983 claims against all but one of

the defendants. The court denied the motion as to Dona Ana County Public Relations

Officer Kelly Jameson. “Although it is a close question,” and the allegations in the

complaint as to Jameson were “not extensive or detailed,” the court concluded that the

complaint’s allegation that Jameson falsely published information about the animal

rescue event was sufficient to withstand a motion to dismiss. (Dkt. 29). Ultimately, the

viability of the claims against Jameson would turn on “[t]he nature and content of what

the Public Information Officer said” in her public comments. Id.
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 2 of 10



       After discovery on the issue, Jameson has now moved for summary judgment on

the First Amendment retaliation claim made by plaintiffs. Summary judgment is proper

where the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any, show there is no genuine issue as to any material fact, and

that the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). In

considering a motion for summary judgment, the court must examine all evidence in a

light most favorable to the opposing party. McKenzie v. Mercy Hospital, 854 F.2d 365, 367

(10th Cir. 1988).   The party moving for summary judgment must demonstrate its

entitlement to summary judgment beyond a reasonable doubt. Ellis v. El Paso Natural Gas

Co., 754 F.2d 884, 885 (10th Cir. 1985). The moving party need not disprove plaintiff's

claim; it need only establish that the factual allegations have no legal significance. Dayton

Hudson Corp. v. Macerich Real Estate Co., 812 F.2d 1319, 1323 (10th Cir. 1987).

       In resisting a motion for summary judgment, the opposing party may not rely

upon mere allegations or denials contained in its pleadings or briefs.            Rather, the

nonmoving party must come forward with specific facts showing the presence of a

genuine issue of material fact for trial and significant probative evidence supporting the

allegation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Once the moving party

has carried its burden under Rule 56(c), the party opposing summary judgment must do

more than simply show there is some metaphysical doubt as to the material facts. "In the

language of the Rule, the nonmoving party must come forward with 'specific facts

showing that there is a genuine issue for trial.'" Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed.R.Civ.P. 56(e)) (emphasis in Matsushita).

                                              2
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 3 of 10



One of the principal purposes of the summary judgment rule is to isolate and dispose of

factually unsupported claims or defenses, and the rule should be interpreted in a way

that allows it to accomplish this purpose. Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

       The evidence submitted to the court establishes that on October 16, 2015, Sunny

Aris contacted Mesilla Valley Regional Dispatch Authority regarding possible animal

cruelty at 10830 Starfly Road, reporting numerous dogs in a residence, some being

vicious, and injuries to the dogs and livestock. Aris asked Lieutenant Mary Lou Ward for

help in removing the dogs.

       Because Animal Control did not have the manpower, Ward asked Sergeant Jeremy

Hash if the Sheriff’s office could send an investigator to confirm the report of animal

cruelty. Hash told Jameson of the situation in anticipation of the local news media

contacting her, and went to the scene where he saw six dogs. He was unable to see

anything that would allow him to enter the property without a warrant.

       Ward spoke with Aris a second time on October 16, 2015. Aris told Ward that she

had removed 28 animals from the property. When Hash contacted Ward to report that

he found only six dogs, Ward told him that Aris had removed 28 animals.

       Hash then contacted Jameson to provide an update and explained that by

removing the animals from the property, Aris had taken the evidence needed to conduct

an investigation.

       The Sheriff’s office did not investigate Aris for her actions in removing the dogs,

and Aris was not prosecuted for any crimes related to the rescue.

       In her position as the Public Information Officer for the Sheriff’s office, Jameson

                                              3
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 4 of 10



depends on officers to provide the information needed in discussing issues with the news

media.

          According to Jameson's interview log, she spoke with KVIA-TV, an El Paso, Texas

ABC affiliate, on October 19, 2015 and October 22, 2015 regarding the “Starfly animal

abuse allegations.” Tom Scott, Channel 7 (KVIA-ABC) contacted Jameson after receiving

a call from Aris alleging the Sheriff’s office failed to investigate, and if not for her, the

animals would have died. Defendant Jameson submitted a copy of the news report aired

by KVIA-TV on October 20, 2015. Most of the report shows Aris and reports her

comments uncritically. Jameson appears briefly on camera, and offers only the mildest

criticism of Aris, saying, “"The reporting party should have stayed on site to relay that

information to the deputy so we could begin a proper investigation.”

          During her interviews, Jameson told Scott it was not an animal cruelty case, and

never indicated that Aris was being investigated by the sheriffs office or that felony

charges were being considered. The reported concluded with the statement: “In the

meantime, Aris won’t be charged for taking those animals because, once again, she tells

us the property owner did give her permission to take them.”

          In response to Jameson’s motion, the plaintiffs offer the suggestion that another

televised interview occurred, based on the affidavits of Bill and Jackie Johnston. Both

affidavits merely repeat verbatim the conclusory statement from the complaint that

Jameson said that Aris “removed evidence from a crime scene, and that she could be

facing felony charges.” Notably, the plaintiffs have not offered a copy of the actual news

report.

                                              4
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 5 of 10




       A claim of First Amendment retaliation requires proof that the (1) plaintiff "was

engaged in constitutionally protected activity," (2) the defendant's acts caused plaintiff

"to suffer an injury that would chill a person of ordinary firmness from continuing to

engage in that activity,” and (3) the "defendant's adverse action was substantially

motivated as a response to the plaintiff's exercise of constitutionally protected conduct."

Worrell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000). Here, Jameson acknowledges that

the plaintiffs’ criticisms of the Sheriff’s office were constitutionally protected, but that

Jameson’s comments would not have chilled an ordinary person from continuing to

speak, and that the plaintiffs have provided no evidence or a retaliatory motive. They

argue that qualified immunity shields Jameson from liability, because no authority exists

which would signal any clear violation of a constitutional right. The court agrees.

       Even assuming the truth of the plaintiffs’ conclusory allegations, the court finds

that they have failed to show that a reasonable person would likely be deterred from

publicly speaking about the events of the animal rescue. The plaintiffs recite the law

relating to summary judgment (Dkt. 56, at 2-6) and qualified immunity (id. at 6-7) without

addressing at all the elements of their First Amendment claim, or explaining how the

defendants are wrong in their arguments that the elements of such a claim are not present.

Plaintiffs cite no case authority which would suggest that the alleged comments of

Jameson would violate any constitutional rights.

       Under Section 1983, state officials sued in their personal capacity for damages may

raise the affirmative defense of qualified immunity. A.M. v. Holmes, 830 F.3d 1123, 1134

                                             5
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 6 of 10



(10th Cir. 2016). To defeat qualified immunity, a plaintiff faces a “heavy two-part burden”

of showing both that (1) the defendants violated a constitutional right, and (2) the

“infringed right at issue was clearly established at the time of the allegedly unlawful

activity such that a reasonable law enforcement officer would have known that his or her

challenged conduct was illegal.” Martinez v. Carr, 479 F.3d 1292, 1294-95 (10th Cir. 2007).

The defense in effect protects “all but the plainly incompetent or those who knowingly

violate the law.” A.M., 830 F.3d at 1134-35 (internal citations and quotations omitted).

       At qualified immunity's second step, courts should proceed “from the perspective

of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight,”

taking account of “the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving.” Wilson v.

City of Lafayette, 510 F. App'x 775, 779 (10th Cir. 2013) (quoting Graham v. Connor, 490 U.S.

386, 396–97 (1989)). See also Saucier v. Katz, 533 U.S. 194, 205 (2001).

       To show a right is clearly established, the plaintiff must point “to cases from the

Supreme Court, the Tenth Circuit, or the weight of authority from other circuits.” Gann

v. Cline, 519 F.3d 1090, 1092 (10th Cir. 2008). The law is clearly established if “every

reasonable official would have understood that what he” did violated the law. Ashcroft v.

al-Kidd,    U.S.      , 131 S.Ct. 2074, 2080, 179 L.Ed.2d 1149 (2011).

       In determining whether a right is clearly established, the Supreme Court has

repeatedly cautioned courts “not to define clearly established law at a high level of

generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (internal quotation marks and

citation omitted). “Although [the Supreme] Court’s caselaw does not require a case

                                               6
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 7 of 10



directly on point for a right to be clearly established, existing precedent must have placed

the statutory or constitutional question beyond debate.” Id. (internal quotation marks and

citation omitted). “The more obviously egregious the conduct in light of prevailing

constitutional principles, the less specificity is required from prior case law to clearly

establish the violation.” Casey v. City of Fed. Heights, 509 F.3d 1278, 1284 (10th Cir. 2007).

       A decision to afford an officer qualified immunity is almost always a question of

law, to be decided by the court prior to trial. Keylon v. City of Albuquerque, 535 F.3d 1210,

1217-18 (10th Cir. 2008). The protection afforded by qualified immunity applies to

government officials whether their mistake is one of law or fact – or a mixed question of

law and fact. Pearson v. Callahan, 555 U.S. 223, 231 (2009). A court has discretion to address

the requirements of a qualified immunity defense in any order. Id. at 236. The plaintiff’s

failure to establish either of the two requirements is fatal to his claim. Id. In determining

whether the plaintiff has satisfied the two-pronged qualified immunity showing, the

court ordinarily accepts the plaintiff’s version of the facts. See Riggins v. Goodman, 572

F.3d 1101, 1107 (10th Cir. 2009).

       However, because the summary judgment stage is “beyond the pleading phase of

the litigation, a plaintiff’s version of the facts must find support in the record.” Thomson

v. Salt Lake Cty., 584 F.3d 1304, 1312 (10th Cir. 2009). “As with any motion for summary

judgment, ‘[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts.’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir.

2008) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). But if the non-movant proves there

                                              7
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 8 of 10



is a factual dispute involving an issue “on which qualified immunity turns,” summary

judgment on the basis of qualified immunity is “inappropriate.” Harapat v. Vigil, 676

F.Supp.2d 1250, 1266 (D.N.M. 2009) (citing Poe v. Haydon, 853 F.2d 418, 426 (6th Cir. 1988)).

       The facts suggest that the plaintiffs initiated publicity regarding the removal of the

dogs from the property. Jameson’s comments reflect mild but accurate criticism of the

plaintiffs, that Aris’s removal of the dogs before law enforcement could arrive made any

criminal investigation difficult. Even if the court assumes the truth of the Johnston

affidavits that Aris might face possible criminal charges , this was simply a comment about

a hypothetical outcome depending on further investigation. The Johnston affidavits do

not allege that the plaintiffs were actually guilty of any offense, or indicate that the

prosecution would occur. The plaintiffs concede (Uncontr. Fact ¶ 10) that the sheriff’s

office never actually investigated Aris, and she was never prosecuted.

       Further, the conclusory allegations in the Johnston affidavits have to be weighed

against the specific and uncontroverted evidence submitted by the defendants. The

reporter in the KVIA-TV story followed Jameson’s comments with the announcement

that “Aris won’t be charged.”

       The plaintiffs have cited no authority indicating a reasonable person would be

deterred from further speaking by comments of the sort attributed to Jameson. Cf. Phelan

v. Laramie County Comm. Col. Bd. of Trustees, 235 F.3d 1243, 1245 (10th Cir. 2000) (no First

Amendment violation based on college board vote of censure). Nor have the plaintiffs

supplied any reason to conclude that Jameson’s comments were retaliatory in nature.

Neither the Johnston affidavits nor the evidence submitted by the defendants suggest any

                                             8
     Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 9 of 10



link between First Amendment activity by the plaintiffs and the mildly critical comments

attributed to Jameson. There is nothing here which would show that such comments were

“substantially motivated by a personal desire to retaliate” against Aris and her animal

shelter. See A.M. ex rel. Holmes, 830 F.3d 1123, 1163 (10th Cir. 2016). See also Stonecipher v.

Valles, 759 F.3d 1134 (10th Cir. 2014). Cf. Lincoln v. Maketa, 880 F.3d 533, 540-41 (10th Cir.

2018) (Sheriff who allegedly instituted criminal investigation of subordinate officer as

retaliation was entitled to qualified immunity, where there was no evidence the

investigation was “made public or that it resulted in humiliation, damage to reputation,

or harm to his future employment prospects”).

       Retaliatory actions are actionable if they would chill a reasonable person of

ordinary firmness from futher speech. This “is a vigorous standard,” justified because

“the nature of political debate is rough and tumble,” and “Plaintiffs in public debates are

expected to cure most misperceptions about themselves through their own speech and

debate.” Eaton v. Meneley, 379 F.3d 949, 956 (10th Cir. 2004). Thus, the law is not clearly

established that communications of the type attributed to Jameson constitute unlawful,

chilling retaliation. To the contrary, “courts in this circuit have found statements

concerning the illegality or impropriety of a plaintiff's conduct insufficient, standing

alone, to support a First Amendment retaliation claim.” Weise v. Colorado Springs, 421

F.Supp.3d 1019, 1042-43 (D. Col. 2019) (citing cases). See also Eaton, 379 F.3d at 956

(quoting Phelan, 235 F.3d at 1248 (10th Cir. 2000) (“injury to one's reputation is not enough

to defeat constitutional interests in furthering uninhibited, robust debate on public

issues”).

                                              9
    Case 2:17-cv-01247-JTM-SMV Document 59 Filed 06/29/20 Page 10 of 10



       Aris was never actually prosecuted or even investigated over the incident. She has

not attempted to show or quantify any actual damage to her reputation. There is no

evidence that the Johnstons, or anyone else, believed Aris was guilty of any criminal

conduct based upon the alleged television report. And, as noted above, it is

uncontroverted that Jameson explicitly told KVIA-TV that Aris was not subject to

prosecution. Plaintiffs make no effort to distinguish the cases such as Phelan and

Stonecipher cited by defendants, and cite to no authority clearly establishing a First

Amendment violation under similar circumstances. There is no evidence Jameson was

motivated by a personal desire to retaliate against the plaintiffs. The court finds that the

defendant Jameson is entitled to qualified immunity.

       IT IS ACCORDINGLY ORDERED this 29th day of June, 2020, that the defendant’s

Motion for Summary Judgment (Dkt. 52) is hereby granted.




                                          J. Thomas Marten
                                          J. Thomas Marten, Judge




                                            10
